Per Curiam,
*607This wras a motion to reinstate an appeal dismissed by the clerk under rule 1, upon the ground that the failure to file the return within forty days from the completion of the record was made through honest mistake, inadvertence, and misconstruction of the rule of court, and not with any intention whatsoever to delay the appeal.
The Supreme Court decides as follows: “It appearing in this case that the notice of appeal had not been given in writing, *608which is absolutely required .under section 339 of the Code, this is fatal and prevents us from considering the alleged grounds of relief for failure to-file the return as required by the rule of this court. Inasmuch as section 349 of the Code allows the Supreme Court to grant relief in such cases only where the notice of appeal is given, as now required by law', to wit, in writing (Code, § 339), this petition is therefore dismissed.”